DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/323897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, the independent claim 1 in the instant specification is directed to the following subject matter:
A method for producing a fermented beverage, comprising:  
--preparing a hop processed product by treating a hop-containing water under conditions of a temperature of 110°C or higher and 130°C or lower and a pressure of 0.14 MPa or more and 0.27 MPa or less in a tightly closed vessel;  
--cooling the hop processed product to a temperature of 10°C or higher and 90°C or lower without relieving the pressure of the tightly closed vessel,
--adding the hop processed product to a wort, and
--adding a yeast to the wort to allow fermentation,
wherein the temperature of the hop processed product during addition to the wort is 10°C or higher and 90°C or lower.



A method for producing a beer-taste beverage, comprising:
--preparing a hop processed product by heating a hop-containing water under conditions of a temperature of 105°C or higher and 130°C or lower and a pressure of 0.12 MPa or more and 0.27 MPa or less in a tightly closed vessel,  
--cooling the hop-containing water to  10°C or higher and 90°C or lower while the hop-containing water remains in the tightly closed vessel, and
--adding the hop processed product to a wort.
The claims in both applications are directed to a method for producing a beer-taste beverage, comprising:
--preparing a hop processed product by heating a hop-containing to the temperature between 110°C and 130°C under the pressure between 0.14 MPa and 0.27 MPa in a tightly closed vessel,  
--cooling the hop-containing water to the temperature between 10°C and 90°C  while the hop-containing water remains in the tightly closed vessel or without relieving the pressure of the tightly closed vessel, and
--adding the hop processed product to a wort.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the following:
The method according to claim 1, wherein the treatment of the hop-containing water within the tightly closed vessel is carried out in a state that satisfies at least one of the following:
(i) the remaining space volume in the tightly closed vessel is 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop containing water; and
(ii) a gas in the remaining space volume in the tightly closed vessel is removed and
nitrogen or oxygen is added to the remaining space volume in the tightly closed vessel.


The original specification and original claims provide the following support for the limitation of nitrogen:
[0021] Specifically, it is preferable that the volume space of the gap portion of the treatment tank is: 
(i) in a state of preferably 50% by volume or less, more preferably 30% by volume or less, and even more preferably 10% by volume or less, the lower limit not being particularly set, of the entire volume of the treatment tank, the treatment tank being filled with a hop-containing water and/or (ii) in a state of subjecting to nitrogen replacement or oxygen replacement. 
Claim  4. The method according to claim 1, wherein the treatment within the tightly closed vessel is carried out in a state that satisfies at least one of the followings that the remaining space volume after removing the part occupied by the hop-containing water is: (i) 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop-containing water; and (ii) subjected to nitrogen replacement or oxygen replacement. 
Claim 7. The method according to claim 2, wherein the treatment within the tightly closed vessel is carried out in a state that satisfies at least one of the followings that the remaining space volume after removing the part occupied by the hop-containing water is: (i) 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop-containing water; and (ii) subjected to nitrogen replacement or oxygen replacement. 
Claim 8. The method according to claim 3, wherein the treatment within the tightly closed vessel is carried out in a state that satisfies at least one of the followings that the remaining space volume after removing the part occupied by the hop-containing water is: (i) 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop-containing water; and (ii) subjected to nitrogen replacement or oxygen replacement. 
 
in a state of subjecting to nitrogen replacement or oxygen replacement. Neither original specification nor original claims provide support for the limitation of nitrogen or oxygen in the tightly closed vessel.  

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (GB 981,711) in view of Briem et al (DE 102009006539 A1).
Claim 1 is directed to a method for producing a fermented beverage, comprising:  
--preparing a hop processed product by treating a hop-containing water under conditions of a temperature of 110°C or higher and 130°C or lower and a pressure of 0.14 MPa or more and 0.27 MPa or less in a tightly closed vessel;  
--cooling the hop processed product to a temperature of 10°C or higher and 90°C or lower without relieving the pressure of the tightly closed vessel,
--adding the hop processed product to a wort, and
--adding a yeast to the wort to allow fermentation,
wherein the temperature of the hop processed product during addition to the wort is 10°C or higher and 90°C or lower.
In regard to claim 1, Berg discloses:
According to the invention, there is provided a process for use in brewing, wherein a suspension of hops in water or in wort is passed through a scraped-surface heat exchanger in which the suspension is heated to produce either an aqueous hop extract or hopped wort. 
The suspension is preferably cooled, after heating, in a second scraped surface heat exchanger, or, alternatively, the material may be "flash" cooled and then cooled to any desired lower temperature using a second scraped-surface heat exchanger (page 1 lines 11-23).
Hence, Berg discloses production of the hop extract that is used in brewing. Berg discloses producing an aqueous hop extract or hopped wort (Title). Examiner is relying upon the 
Further in regard to claim 1, in regard to the recitation of “treating a hop-containing water under conditions of a temperature of 110°C or higher and 130°C or lower and a pressure 0.14 MPa or more and 0.27 MPa or less in the tightly closed vessel”, Berg discloses that aqueous hop extract (“hop process product”) is prepared by heating a hop-containing water under pressure (page 1 lines 35-37).
 In regard to the temperature and pressure conditions, Berg discloses that “the suspension is heated under pressure to such a temperature that the maximum amount of useful material is extracted from the hops” (page 1 lines 35-37). Further in regard to the heating conditions, Berg discloses that “[c]onditions are so adjusted that the temperature of the suspension is sufficient not only to cause the maximum extraction of material from the hops but to achieve the so-called "hot-break" (page 1 lines 55-60). 
One of ordinary skill in the art would have been motivated to choose the optimal temperature and pressure conditions in order to achieve maximum level of hop extraction. 
In regard to the recitation of “wherein the temperature of the hop processed product during addition to the raw material liquid is 10°C or higher and 90°C or lower”, Berg further discloses cooling the heating hop product “to a temperature suitable for the fermentation stage” (page 1 lines 65-70). 
One of ordinary skill in the art would have been motivated to vary the cooling temperature based on the desired fermentation temperature.
In regard to the recitation of the “tightly closed vessel” and cooling the hop processed product to a temperature of 10°C or higher and 90°C or lower without relieving the pressure of the tightly closed vessel, Berg discloses:
heating in a scraped-surface heat exchanger, again effecting the "hot break" and possibly also cooling the product in a second scraped-surface heat exchanger, can also be applied to a suspension of hops (again, either whole or comminuted) in water, whereby an aqueous hop extract is obtained. Under these conditions it is preferable that the water be free from air (particularly oxygen) and also that the pH of the suspension, before treatment, be adjusted to that most suitable for the formation of a hop extract.
Hence, Berg teaches that the same conditions are applied during the cooling and heating of a hop-containing water in order to form the “most suitable” hop extract.
 Furthermore, Berg discloses that during both heating and cooling “it is preferable that the water be free from air (particularly oxygen) (page 2 lines 30-32). Hence, the contact of suspension with air during heating and cooling has to be restricted. Hence, both heating and cooling is done in the closed vessel.
Berg does not require relieving the pressure after the step of heating. Berg teaches the heated material may be conveyed into a vessel within which the pressure is lower than in the heating vessel. The suspension is further passed through a further scraped surface heat exchanger for cooling it (page 2 lines 7-13). Berg teaches that the holding vessel may be a chamber in the form of an insulated tube while the heating unit and the holding vessel form a completely enclosed system (page 1 lines 61-70). Since Beg teaches that during both heating and cooling the water should be free from air, it would have been obvious to perform all the method steps in the enclosed system without air contact. It is further noted that Beg does not require pressure relieve during the step of cooling. It is further noted that there is no evidence of criticality of specific pressure values during the cooling stage of hop suspension. It is further noted that the instant claims do not recite any pressure values during the cooling step.
It is further noted that the example described on page 1 is directed to the hopped wort (i.e. “[t]he example is concerned with producing hopped wort from sweet wort”). However, on page 2, Berg states that the same technique is applied to the hop extract in water:


In regard to claim 1, Berg does not explicitly disclose the specific ranges of temperature and pressure employed.
Briem et al discloses a method for increasing the extraction yield of functional ingredients of hops in the production of alcoholic or non-alcoholic beverages ([0001]). Further in regard to the production of a hop extract suitable for addition to the mash, wort, green beer, beer or any other stage of beverage manufacturing, Briem et al discloses:
The object of the invention is to provide a method in which the functional ingredients of hops, in particular the α-acids and / or the iso-α-acids, in an above-average amount in mash, wort, green beer, beer and / or something else finished or semi-finished drink in the form of scrims and / or other valuable ingredients are brought into solution ([0006]).
According to the invention, a method for increasing the extraction yield of functional ingredients of hops in the production of beverages, in particular beer, mixed beer beverages or non-alcoholic beverages, is provided, which has the following steps: 
a) mixing a hop and / or a hop product with an extractant;
b) metering the mixture produced according to step (a) into a mash, a wort, a green beer, a beer and / or another finished or semi-finished drink ([0010]).
The extractant can be a liquid, preferably water, ethanol, a wort, a sugar solution, a starch solution or a mixture thereof ([0025]).
In an advantageous embodiment, the mixture can, during at least one of steps (a), (b) and (c), at least temporarily a temperature in the range from 30 to 120 ° C., preferably from 75 to 105 ° C., in particular from 80 to 100 ° C, on ways ([0031]).

According to the invention, in addition to the α-acids and / or the iso-α-acids, the functional ingredients of hops also include tannins, antocyanogens and (total) polyphenols, which affect the stability of the end product and / or its nutritional and medicinal properties Properties can influence, understood ([0056]).
Furthermore, by varying the process parameters, such as pH, temperature, salt concentration and pressure, in the mixing and extraction container, the extraction behavior of further functional ingredients of the hops can be improved. The extraction of the tannin compounds discussed above is particularly relevant here ([0057]). 
According to the invention, the general bitter substance yield in the brewhouse can thus be increased from normally 45 to 60% to 70 to 85%. This leads to considerable savings in the use of raw materials for wort preparation ([0058]).

Briem et al discloses specific ranges for time and temperature employed during the extraction of hops in order to obtain hop extract containing α-acids and / or the iso-α-acids, the tannins, antocyanogens and (total) polyphenols, which affect the stability of the end product and / or its nutritional and medicinal properties. Briem et al discloses varying the pressure and temperature in order to obtain improved hop extract. Briem et al also discloses water as an extractant and addition of extract to the wort.
Berg discloses production of the hop extract that is used in brewing.  It is noted that brewing is essentially a process involved in the production of beer. Therefore, by disclosing brewing, Berg discloses production of the beer-taste beverage. It is inferred that the produced hop extract is further added to the wort to produce beer. However, Berg does not explicitly teaches addition of hop extract to the wort. As stated above, Berg does not explicitly disclose the specific ranges of temperature and pressure employed.
Both Berg and Briem et al teach production of hop extract and further use of such extract in the production of beer. Briem et al further teaches addition of hop extract to the wort and 
It is further noted that in order to initiate fermentation of wort yeast is added to the mixture of wort and hop extract.
In regard to claim 5, Berg is silent as to the concentration of hops in the water hop extract. However, one of ordinary skill in the art would have been motivated to vary the concentration of hops in the water based on the desired level of the material extracted from hops. One of ordinary skill in the art would have been motivated to choose the optimal concentration of hops in order to achieve maximum level of hop extraction. 
In regard to claim 5, Briem et al teaches:
In addition, the mixture can have a mass fraction of the hops and / or the hop product in the range from 0.5 to 2 percent by weight (% by weight), preferably from 0.7 to 1.5% by weight, in particular from 0.8 to 1.2% by weight ([0029]).
Further in regard to the concentration, temperature and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentration, temperature and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (GB 981,711) in view of Briem et al (DE 102009006539 A1) as applied to claim 1 above and further in view of Cooper et al (US 6,379,720 B1).
Claim 4 recites the following:
The method according to claim 1, wherein the treatment of the hop-containing water within the tightly closed vessel is carried out in a state that satisfies at least one of the following:
(i) the remaining space volume in the tightly closed vessel is 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop containing water; and
(ii) nitrogen or oxygen is added to the remaining space volume in the tightly closed vessel.
In any case, it appears that Berg meets the limitation of “the remaining space volume in the tightly closed vessel is 50% by volume or less of the entire volume of the vessel, the vessel being filled with a hop containing water”. Furthermore, Berg explicitly teaches that during heating “under these conditions it is preferable that the water be free from air (particularly oxygen) (page 1 lines 30-32). Hence, the contact of hop in water suspension with air during heating has to be restricted. Hence, one of ordinary skill in the art would have been motivated to restrict the contact of water during heating with air, and therefore to control/reduce the volume of a headspace in the vessel by any known means/methods/techniques. One of ordinary skill in 
Further in regard to claim 4, Cooper et al discloses “[w]hen packaging hops extract, a container is filled with the product and sealed immediately, or it may be packaged in an atmosphere, such as nitrogen, other than the ambient air environment” (Col. 9 Example 4). Hence, one of ordinary skill in the art would have been motivated to avoid contact of hop extract with air by addition of nitrogen to headspace as suggested by Cooper et al.
In regard to claim 11, Berg is silent as to the concentration of hops in the water hop extract. However, one of ordinary skill in the art would have been motivated to vary the concentration of hops in the water based on the desired level of the material extracted from hops. One of ordinary skill in the art would have been motivated to choose the optimal concentration of hops in order to achieve maximum level of hop extraction. 
In regard to claim 11, Briem et al teaches:
In addition, the mixture can have a mass fraction of the hops and / or the hop product in the range from 0.5 to 2 percent by weight (% by weight), preferably from 0.7 to 1.5% by weight, in particular from 0.8 to 1.2% by weight ([0029]).










Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, it is noted that the specification does not mention removal of any gas from headspace and adding nitrogen or oxygen to the so called remaining space. It is further noted that substitution of air with oxygen in order to modify atmosphere for hop extract seems to be highly unlikely. It is well known in the art that hops are very sensitive to oxygen and quickly deteriorate upon contact with oxygen. This is the reason why Examiner hesitates to interpret the disclosure in the original specification stating that “the volume space of the gap portion of the treatment tank is in a state of subjecting to nitrogen replacement or oxygen replacement” as removing “a gas in the remaining space volume in the tightly closed vessel” and adding “nitrogen or oxygen” “to the remaining space volume in the tightly closed vessel”. It is further noted that the instant specification is translated from Japanese language.
In response to Applicant’s arguments regarding the pressure during the cooling step, it is noted that Berg does not require relieving the pressure after the step of heating. Berg teaches the heated material may be conveyed into a vessel within which the pressure is lower than in the heating vessel. The suspension is further passed through a further scraped surface heat exchanger for cooling it (page 2 lines 7-13). Berg teaches that the holding vessel may be a chamber in the form of an insulated tube while the heating unit and the holding vessel form a completely enclosed system (page 1 lines 61-70). Since Beg teaches that during both heating and cooling the water should be free from air, it would have been obvious to perform all the method steps in the enclosed system without air contact. It is further noted that Beg does not require pressure relieve during the step of cooling. It is further noted that there is no evidence of criticality of specific pressure values during the cooling stage of hop suspension.
pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791